DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2005/0128367) in view of Hashimoto (US 2005/0073618).
	As to claim 1, Hoke discloses in figure 2, a liquid crystal apparatus comprising: a pair of substrates 21 and 22; a seal material 25 provided between the pair of substrates; a liquid crystal 28 containing liquid crystal molecules on an inner side of the seal material; a first groove 24 extending between the pixel area 23 and the seal material 25 and along a first side of one of the pair of substrates, wherein an entirety of the first groove is disposed outside the pixel area.  Hoke discloses in figure 4A, a pump 43.  Hoke discloses in paragraph [0034] that various embodiments may be used in combination with other embodiments.  For example, a cell may combine the grooves 24 of figure 2 with the pump 43 of figure 4A, wherein the grooves act as flow channels to provide a path for a slow moving river of liquid crystal material.  In such a cell, the pump draws the liquid crystal from one end side of the first groove and causes the liquid crystal to flow toward another end side of the first groove.
	Hoke does not disclose that the liquid crystal molecules have a negative dielectric anisotropy and are aligned in a diagonal direction in a pixel area.  Hashimoto discloses in figures 2 and 3A and paragraphs [0011]-[0012], a vertically aligned liquid crystal display comprising liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area.  Hashimoto teaches that vertically aligned liquid crystal displays have high contrast and fast response speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoke by providing liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area as disclosed by Hashimoto in order to achieve high contrast and fast response speed.
	As to claim 2, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4A, wherein the first pump 46 is provided to overlap the first groove between the pair of substrates.
As to claim 3, Hoke discloses in figure 2, a liquid crystal apparatus comprising: a pair of substrates 21 and 22; a seal material 25 provided between the pair of substrates; a liquid crystal 28 containing liquid crystal molecules on an inner side of the seal material; a first groove 24 extending between the pixel area 23 and the seal material 25 and along a first side of one of the pair of substrates, wherein an entirety of the first groove is disposed outside the pixel area.  Hoke discloses in figure 4A, a pump 43.  Hoke discloses in paragraph [0034] that various embodiments may be used in combination with other embodiments.  For example, a cell may combine the grooves 24 of figure 2 with the pump 43 of figure 4A, wherein the grooves act as flow channels to provide a path for a slow moving river of liquid crystal material.  In such a cell, the pump draws the liquid crystal from one end side of the first groove and causes the liquid crystal to flow toward another end side of the first groove.  Hoke further discloses in paragraph [0020] that the grooves may completely surround the pixel area.  Therefore, Hoke further discloses a second groove extending between the pixel area and the seal material and along a second side adjacent to the first side of one of the substrates, the second groove being coupled to the first groove.
	Hoke does not disclose that the liquid crystal molecules have a negative dielectric anisotropy and are aligned in a diagonal direction in a pixel area.  Hashimoto discloses in figures 2 and 3A and paragraphs [0011]-[0012], a vertically aligned liquid crystal display comprising liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area.  Hashimoto teaches that vertically aligned liquid crystal displays have high contrast and fast response speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoke by providing liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area as disclosed by Hashimoto in order to achieve high contrast and fast response speed.
	As to claim 4, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 3.  Hoke further discloses in paragraph [0020] that the grooves may completely surround the pixel area.  Therefore, Hoke further discloses a third groove extending between the pixel area and the seal material and along a third side facing the second side of one of the substrates, the third groove being connected to the first groove.
	As to claim 5, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 2, a fourth groove 24 extending between the pixel area 23 and the seal material 25 along a fourth side facing the first side of one of the substrates.  Hoke further discloses in figure 4A, a second pump 46 configured to draw the liquid crystal in the pixel area from one side of the fourth groove and cause the liquid crystal to flow toward another end side of the fourth groove.
	As to claim 6, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 5.  Hoke further discloses in paragraph [0020] that the grooves may completely surround the pixel area.  Therefore, Hoke further discloses a second groove extending between the pixel area and the seal material and along a second side adjacent to the first side of one of the substrates, the second groove being coupled to the first groove and the fourth groove.
As to claim 7, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 6.  Hoke further discloses in paragraph [0020] that the grooves may completely surround the pixel area.  Therefore, Hoke further discloses a third groove extending between the pixel area and the seal material and along a third side facing the second side of one of the substrates, the third groove being coupled to the first groove and the fourth groove.
	As to claim 8, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 5.  Hoke further discloses in figure 4A, a uniform direction 47 in which liquid crystal is caused to flow along the first groove and the fourth groove.
	As to claim 9, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 5.  Hoke further discloses in figure 4A, wherein the second pump 44 is provided to overlap the fourth groove between the pair of substrates.
	As to claim 10, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 2, a rectangular pixel area 23, but does not disclose that the first side is a short side of the pixel area.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoke so that the first side is a short side of the pixel area because it was a matter of design choice, as the device of Hoke would appear to work equally well flowing liquid crystal from one short side to the other as it would flowing liquid crystal from one long side to the other.
	As to claim 11, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4B and paragraph [0033], an inner seal ring 49 which can also act as a spacer, and is therefore a wall portion configured to narrow a gap between the pair of substrates.
	As to claim 12, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4A, a liquid crystal storage unit 91 having a cross sectional opening larger than that of another portion of the first groove.
	As to claim 13, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 2, an ion trapping portion 26 having a higher ion trapping capability than that of the pixel area and provided in a region overlapping the first groove 24.
	As to claim 15, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 13.  Hoke further discloses in figure 2 that the ion trapping portion 26 comprises ion trap electrodes 26a-26d configured to electrically trap ions.  See paragraph [0023].
As to claim 16, Hoke discloses in figure 2, a liquid crystal apparatus comprising: a pair of substrates 21 and 22; a seal material 25 provided between the pair of substrates; a liquid crystal 28 containing liquid crystal molecules on an inner side of the seal material; a first groove 24 extending between the pixel area 23 and the seal material 25 and along a first side of one of the pair of substrates, wherein an entirety of the first groove is disposed outside the pixel area.  Hoke discloses in figure 4A, a liquid crystal discharge port 46 provided in a position overlapping a counter region along a fourth side, which faces the first side of substrate 42, between the pixel area and the seal material; and a liquid crystal supplying port 44 provided in a position overlapping the region where the first groove 48 extends.  Hoke discloses in paragraph [0034] that various embodiments may be used in combination with other embodiments.  For example, a cell may combine the grooves 24 of figure 2 with the pump 43 of figure 4A, wherein the grooves act as flow channels to provide a path for a slow moving river of liquid crystal material.
Hoke does not disclose that the liquid crystal molecules have a negative dielectric anisotropy and are aligned in a diagonal direction in a pixel area.  Hashimoto discloses in figures 2 and 3A and paragraphs [0011]-[0012], a vertically aligned liquid crystal display comprising liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area.  Hashimoto teaches that vertically aligned liquid crystal displays have high contrast and fast response speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoke by providing liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area as disclosed by Hashimoto in order to achieve high contrast and fast response speed.
	As to claim 17, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 16.  Hoke further discloses in figure 4A, a pump 43 coupled to the liquid crystal supplying port 44.
	As to claim 18, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 16.  Hoke further discloses in figure 2, a fourth groove 24 extending along the fourth side in the counter region.
	As to claim 19, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 16.  Hoke further discloses in figure 2, a rectangular pixel area 23, wherein the first side and the fourth side are long sides of the pixel area.
	As to claim 20, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in paragraph [0007], a photolithographic imaging system utilizing the liquid crystal cell of figure 2 as a spatial light modulator (SLM).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2005/0128367) in view of Hashimoto (US 2005/0073618) as applied to claim 13 above, and further in view of Tanaka (US 2018/0267347).
	Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 13, but does not disclose that the ion trapping portion is a region having a higher hydrophilicity than that of the pixel area.  Tanaka discloses in figure 7 and paragraphs [0050] and [0058], forming a hydrophobic silane compound layer 17 over the alignment layer 16 such that the ion trapping portion 10d has higher hydrophilicity than the display region 10a in order to improve the ion trapping capability of the peripheral electrode 8a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoke by forming a hydrophobic silane compound layer over the alignment layer such that the ion trapping portion has higher hydrophilicity than the pixel area in order to improve the ion trapping capability of the ion trapping electrodes.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on a different embodiment of Hoke et al. (US 2005/0128367), specifically the embodiment of figure 2.
The indicated allowability of claims 3-4 and 6-7 is withdrawn in view of further analysis of figure 2 and paragraph [0020] of Hoke et al. (US 2005/0128367).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871